FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2021

                                        No. 04-21-00243-CV

                                Edythe PRINCE and Jared Prince,
                                          Appellants

                                                  v.

   Sharon L. PETERS, Individually and Sharon Peters Real Estate Inc.; Christopher Russo,
 Individually, and Christopher Russo Home Inspections PLLC: The Agency Austin, Inc., d/b/a
   The Agency San Antonio, n/k/a The Agency Texas, Inc.; Thomas J. Brown; Henry Justin
  Sheppard; Joseph Keresztury; and Timothy Brown AND CityWorth Mortgage LLC and Its
          Successors in Interest; and Dep't of Veterans' Affairs Home Loan Program,
                                           Appellees

                  From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CVOC-XX-XXXXXXX
                          Honorable M. Rex Emerson, Judge Presiding


                                           ORDER
        Appellants filed a notice of appeal stating their intention to appeal the trial court’s June 8,
2021 Order Denying Plaintiffs’ Plea to the Jurisdiction. On its face, the trial court’s order does
not dispose of all claims and all parties, nor does it show that the movants are a governmental
unit. Cf. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (authorizing an interlocutory appeal
of an order that “grants or denies a plea to the jurisdiction by a governmental unit”).
       Generally, our appellate jurisdiction is limited to review of final, appealable orders or
judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that
generally “an appeal may be taken only from a final judgment”).
        We ORDER Appellants to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Lehmann, 39 S.W.3d at 195.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court

.